United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1572
                         ___________________________

                                 Ginger Glo Rumzis

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

           Andrew Saul, Commissioner, Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: January 21, 2020
                              Filed: January 24, 2020
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Ginger Glo Rumzis appeals a district court1 decision upholding the denial of
disability insurance benefits. We conclude that substantial evidence supports the

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
determination that Rumzis is not entitled to benefits. See Nash v. Comm’r Soc. Sec.
Admin., 907 F.3d 1086, 1089 (8th Cir. 2018) (de novo review). Specifically, the
administrative law judge (ALJ) properly discounted Rumzis’s subjective complaints,
see Swink v. Saul, 931 F.3d 765, 770-71 (8th Cir. 2019) (ALJ may discount
subjective complaints if record as whole is inconsistent with claimant’s testimony);
and the ALJ’s determination of Rumzis’s residual functional capacity (RFC) is
consistent with the extensive medical records, see Combs v. Berryhill, 878 F.3d 642,
646 (8th Cir. 2017) (RFC is medical question, so it must be supported by some
evidence of claimant’s ability to function in workplace); Perks v. Astrue, 687 F.3d
1086, 1092 (8th Cir. 2012) (burden of persuasion to demonstrate RFC and prove
disability remains on claimant). Because the ALJ’s hypothetical to the vocational
expert (VE) captured the concrete consequences of Rumzis’s impairments, we further
conclude that the ALJ properly relied on the VE’s testimony identifying other jobs
existing in substantial numbers that Rumzis could perform. See Scott v. Berryhill,
855 F.3d 853, 857-58 (8th Cir. 2017) (discussing VE testimony). The judgment is
affirmed.
                        ______________________________




                                        -2-